DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 04/29/2021 have been entered.  Claims 1-22 remain pending.
Shen et al., U.S. Patent Publication 2005/0247492, hereinafter referred to as Shen
Jonker et al., U.S. Patent Publication 2011/0226532, hereinafter referred to as Jonker
Stauffer, U.S. Patent Publication 2010/0181116, hereinafter referred to as Stauffer
Scott et al., U.S. Patent 5,752,573, hereinafter referred to as Scott
Applicant's arguments filed 04/29/2021 regarding Claims 9 and 17 have been fully considered but they are not persuasive. 
Regarding Claim 9, Applicant argues that the rejection under Shen in view of Stauffer is improper as it fails to disclose the recited lower cutting crest surface and relies on improper hindsight reasoning.  Applicant argues that the modification which includes the removal of material at the central axis of the cutter for the inclusion of a wear resistance pin does not produce the claimed.  Examiner notes that the rejection is presented such that the bored central region of the cutting insert is designed to allow the inclusion of a wear resistance pin, however, the claim does not preclude the use of other elements used in conjunction with a standard abrasion resistance cutting surface.  The claim merely requires that the central part of the cutting crest includes a lower surface, a feature accomplished by the inclusion of a bore and wear pin as taught by Stauffer.  If the claim is intended to require that the apex of the central region have a specific height relative to other components (like the features seen in Claim 21 for example), such a recitation would be required, otherwise to read the claims as requiring such, would be to import limitations from the specification into the claims.  

Regarding Claim 17, as rejected under Shen in view of Jonker and Scott, Applicant argues that the rejection is based on rejections which include different principles of operations, primarily that Scott teaches the use of sharp edges in contrast to the rounded features of Jonker.  Examiner disagrees with such a characterization that Scott uses a fundamentally different principle of operation and cannot be combined with rounded edges, given that Scott expressly teaches that rounded edges may be combined in some instances with sharp cutting surfaces (Col 3, Lines 31-44) wherein rounded and radiuses surfaces may be utilized for stress concentration mitigation.  
In view of the amendments, the rejections of Claims 1 and 21 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (2005/0247492) in view of Stauffer (2010/0181116).
Regarding Claim 9, Shen discloses a cutting element (generically seen as exemplary element 18; Figure 2), the cutting element comprising:
A substrate (38); and
An ultrahard layer (140; Figure 8) on an upper surface of the substrate (Paragraphs 0007, 0066), a top surface of the ultrahard layer comprising:
	A plurality of cutting crests (formed as arms extending from and between recessed regions 150a-c; Figure 8; Paragraph 0066) extending from a peripheral edge of the top surface radially inward to a central flat region (as seen in Figure 8) the top surface having a portion extending laterally away from a first cutting crests of the plurality of cutting crests into recessed regions (150a-c) having a lesser height than a peak of the first cutting crest (Paragraph 0066),
While Shen discloses the cutting insert having the formed central region effectively at the center of the cutting insert as discussed, it does not expressly disclose that the central region is lower than the peripheral edge of the top surface at the cutting crest.

Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the hardened cutting material of Shen to include a lower height central region for the placement of a wear pin 28 as taught by Stauffer.  Doing so would give the hardened material improved functionality as it would help retard wear in the cutting elements and can improve cutting efficiency by increasing rate of penetration or decreasing the specific energy required for drilling (Paragraph 0035).
Regarding Claim 10, as seen in Figure 8, Shen further discloses that the central flat region may be taken as extending between 1/8 and 2/3 of the diameter of the cutting element (noting that in the absence of more explicit structure for the central flat region, the selection of where the central portion ends is largely arbitrary such that it may fall within the ranges specified).
Regarding Claim 11, Shen further discloses that the first cutting crest extends along a major dimension of the cutting crest (taken as extending essentially along a diameter of the cutting element) to the peripheral edge of the top surface, wherein the portion of the top surface extending laterally away from the cutting crest to the peripheral edge is, adjacent to the peripheral edge, non-perpendicular to a longitudinal axis of the cutting element (while 90 degree angles are taught, such a feature may also include concave or convex curvatures; Paragraph 0066).
Regarding Claim 12, Shen further discloses the top surface has a peripheral edge extending around the cutting element (outer diameter) and a cutting edge portion of the peripheral edge is adjacent the cutting crest (as seen in Figure 8), and wherein the peripheral edge decreases in height in a direction away from the cutting crest and the cutting edge portion to another portion of the peripheral .

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (2005/0247492) in view of Stauffer (2010/0181116) as applied to Claim 9, and in further view of Jonker (2011/0226532).
Regarding Claim 13, Shen in view of Stauffer teaches the limitations presented in Claim 9 as previously discussed.  While Shen discloses that the cutting crests as discussed above, it does not expressly disclose that the crests include a radius of curvature as claimed.
Additionally, Jonker teaches drilling bit cutting inserts having a substrate (12), an ultrahard cutting layer (11), wherein the ultrahard layer includes a cutting crest (36) which may include a radius of curvature of approximately 2mm (.07 inches; Paragraph 0080).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to have the cutting crests include a radius of curvature of approximately 2mm as taught by Jonker, as doing so merely constitute the selection of a known dimension for an element of the cutting crest usable in a drill system (Paragraph 0080).
Regarding Claim 14 in view of the modification made in relation to Claim 13, as Shen discloses that the transmission into the recessed region may include concave/convex transitions, such a change would likewise be tangential from the radius of the cutting crest (Paragraph 0066).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (2005/0247492) in view of Jonker (2011/0226532) and Scott (5,752,573).
Claims 17-19, Shen discloses a cutting element (generically seen as exemplary element 18; Figure 2), the cutting element comprising:
A substrate (38); and
An ultrahard layer (140; Figure 8) on an upper surface of the substrate (Paragraphs 0007, 0066), a top surface of the ultrahard layer comprising:
	A plurality of cutting crests (formed as arms between recessed regions 150a-c; Figure 8; Paragraph 0066) extending from a peripheral edge of the top surface radially inward to a central flat region (as seen in Figure 8) the top surface having a portion extending laterally away from a first cutting crest of the plurality of cutting crests into recessed regions (150a-c) having a lesser height than a peak of the first cutting crest (Paragraph 0066).
While Shen discloses that the cutting crests as discussed above, it does not expressly disclose that the crests include a radius of curvature or the included angle of the cutting crest as claimed.
Additionally, Jonker teaches drilling bit cutting inserts having a substrate (12), an ultrahard cutting layer (11), wherein the ultrahard layer includes a cutting crest (36) which may include a radius of curvature of approximately 2mm (.07 inches; Paragraph 0080).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to have the cutting crests include a radius of curvature of approximately 2mm as taught by Jonker, as doing so merely constitute the selection of a known dimension for an element of the cutting crest usable in a drill system (Paragraph 0080).
Additionally, Scott teaches that drill bit cutting inserts (of the generic type 71 seen in Figure 3B), wherein the cutting insert may include a cutting crest (77) which has an included angle formed between recessing surfaces moving laterally away from the crest, the included angle being approximately 135 degrees (Col 3, Lines 55-67).

Regarding Claim 20, in view of the modification made in relation to Claims 17/19, as Shen discloses that the transmission into the recessed region may include concave/convex transitions, such a change would likewise be tangential from the radius of the cutting crest (Paragraph 0066).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (2005/0247492) in view of Stauffer (2010/0181116) and Jonker (2011/0226532) as applied to Claim 13, and in further view of Scott (5,752,573).
Regarding Claims 15 and 16, Shen in view of Stauffer and Jonker teaches the limitations presented in Claim 13.  While Shen in view of Stauffer/Jonker teaches the cutting crests as discussed above, it does not expressly disclose that the crests having an included angle as claimed.
Additionally, Scott teaches that drill bit cutting inserts (of the generic type 71 seen in Figure 3B), wherein the cutting insert may include a cutting crest (77) which has an included angle formed between recessing surfaces moving laterally away from the crest, the included angle being approximately 135 degrees (Col 3, Lines 55-67).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the cutting crest of Shen/Jonker to include an angle formed by the cutting crest extending surfaces of approximately 135 degrees as taught by Scott.  Doing so merely constitutes a standard dimensioning practice so as to control stress within the cutting insert to improve drilling efficiency and durability (Col 2, Lines 20-24, Col 3, Lines 55-67).
Allowable Subject Matter
Claims 1-8 and 21-22 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676